In an action, inter alia, to recover damages for injury to real property, the defendant, William Brodsky, individually and d/b/a Broad-Sky Properties, appeals from an order of the Supreme Court, Rock-land County (Bergerman, J.), dated December 3, 1999, which granted the plaintiffs motion to add Rockhill Building Corporation as an additional defendant.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant, William Brodsky, individually and d/b/a Broad-Sky Properties is not aggrieved by the order which granted the plaintiffs motion to add Rockhill Building Corporation as an additional defendant under the relation-back doctrine (see, Poulard v Papamihlopoulos, 254 AD2d 266). Accordingly, the appeal must be dismissed. Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.